Citation Nr: 1028545	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-36 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi which denied the Veteran's claim for service 
connection for tinnitus.

The May 2007 rating decision also denied the Veteran's claim for 
service connection for bilateral hearing loss disability.  In 
December 2009, during the pendency of this appeal, service 
connection was granted for that disability.

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in March 2010.  A 
transcript of that proceeding is of record.


FINDING OF FACT

The Veteran has tinnitus that is etiologically related to in-
service noise exposure.


CONCLUSION OF LAW

Tinnitus was incurred in active duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of his 
claim.  In addition, the evidence of record is sufficient to 
establish his entitlement to service connection for tinnitus.  
Therefore, no further development is required under 38 U.S.C.A. 
§§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also 
may be granted for any disease initially diagnosed after service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for 
tinnitus.  A May 2007 VA treatment record reflects that he 
complained of tinnitus.  January 2008 and May 2009 records 
reflects a diagnosis of subjective tinnitus.  Since the Board 
finds that this lay and medical evidence is sufficient to 
establish that the Veteran has tinnitus, the material question in 
this case is whether that disability is related to his active 
service.

The Veteran contends that his tinnitus was caused by in-service 
exposure to loud noises.  On VA examination in December 2009, he 
reported being exposed during service to artillery fire and other 
weapons, diesel engines, explosives, and all-terrain vehicles.  
He testified at the March 2010 hearing that he was a truck driver 
during service, that he delivered ammunition to artillery units, 
and that he sometimes spent the night with those units and was 
exposed to artillery fire.  He reported that he wore no hearing 
protection while serving as a truck driver.  He also wrote in the 
November 2007 substantive appeal that he has experienced tinnitus 
since service.  

The Veteran is competent to report his personal observations, 
such as his in-service exposure to loud noises and the onset of 
his tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board notes 
that his testimony and statements regarding these factors are 
consistent with the evidence of record.  Service personnel 
records confirm that he was a truck driver, and service 
connection was granted for posttraumatic stress disorder based on 
his confirmed stressor of having witnessed the deaths of fellow 
soldiers by shelling during an ambush.  Therefore, the Board 
finds his statements and testimony regarding his in-service noise 
exposure and the onset of his tinnitus to be credible.

The Board acknowledges that there is no medical nexus opinion of 
record.  The Veteran was afforded a VA audiological examination 
in December 2009, but the audiologist opined only with respect to 
the etiology of his bilateral hearing loss disability.  
Nevertheless, the Board finds it reasonable to conclude that the 
audiologist's opinion regarding the etiology of the Veteran's 
bilateral hearing loss disability is equally applicable to his 
claim for service connection for tinnitus.  The Board further 
notes that there is no other medical evidence of record to 
suggest a possible etiology for this disability.

In light of the credible testimony and statements from the 
Veteran establishing that he was exposed to excessive noise in 
service, that he began experiencing tinnitus in service, and that 
he has continued to experience tinnitus since his release from 
active duty, the Board finds that the preponderance of the 
evidence of record weighs in favor of the claim.  Accordingly, 
service connection for tinnitus is warranted.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


